960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Joseph JAINDL, Plaintiff-Appellant,v.Ronald LONG, First Sergeant;  George Buckheit, ClothingOfficer;  Janice Bomar, Classification Officer;  JaniceBowen, Medical Coordinator;  Charles Maids, Sheriff;  WayneMcallister, Warden;  Doctor Fender, Physician in theirindividual and official capacities;  Washington CountyCommission;  Washington County Administrator, Defendants-Appellees.
No. 91-7692.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 7, 1992Decided:  April 29, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-91-637-R)
Herman Joseph Jaindl, Appellant Pro Se.
Matthew Thomas Angotti, ANDERSON, COE & KING, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Herman Joseph Jaindl appeals from the district court's order dismissing his complaint filed under 42 U.S.C. § 1983 (1988), for failing to comply with a discovery order.  Our review of the record and the district court's opinion discloses no abuse of discretion.*  See Mutual Fed.  Sav. & Loan Ass'n v. Richards & Assocs., 872 F.2d 88 (4th Cir. 1989);   Rabb v. Amatex Corp., 769 F.2d 996 (4th Cir. 1985).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Jaindl's motion for appointment of counsel on appeal is denied